Citation Nr: 0732042	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel






INTRODUCTION

The veteran had active service from April 1956 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied the veteran's claim for 
service connection for an acquired psychiatric disorder to 
include depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a VA Form 9 dated in July 2005, the veteran indicated that 
he believes that his "low back and hip and leg conditions 
caused [his] depression and anxiety."  A rating decision 
dated in August 1978 reveals that the veteran is service 
connected for a back disorder and residuals from a broken 
right leg.  It also appears that the service medical records 
are incomplete.

Accordingly, the case is REMANDED for the following actions:

1.  VA should notify the veteran of any 
information, and any medical or lay 
evidence, that is necessary to 
substantiate the veteran's claim for 
secondary service connection.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should also arrange for the 
veteran to be examined by an appropriate 
medical specialist in order to determine 
whether any current psychiatric disorder 
is traceable to military service including 
whether any such disorder has been caused 
or aggravated by a service-connected 
disability.  The claims folder should be 
given to the examiner for review in 
conjunction with the examination.

3.  Thereafter, the veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).







